               Case 3:20-cv-01357-JSC Document 31 Filed 08/13/20 Page 1 of 6




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9
     JAMIR DAVIS, ESQ. SBN 98041 – PRO HAC VICE
10   J. DAVIS LAW FIRM, PLLC
     106 WINGING WAY UNIT C
11   COVINGTON, KY 41011
12   TELE: 859-750-5033
     JDAVISLAWKY@GMAIL.COM
13
     Michael R. Seville
14   Curtis L. Briggs
     Seville Briggs, LLP
15   3330 Geary Blvd., 3rd Fl., East
     San Francisco, CA 94118
16   Tel.: 415-324-8733
     E-Mail: MICHAEL@SEVILLEBRIGGS.COM
17   E-Mail: CURTIS@ SEVILLEBRIGGS.COM

18   Attorneys for Plaintiff

19                                UNITED STATES DISTRICT COURT

20                              NORTHERN DISTRICT OF CALIFORNIA

21    DACARI SPIERS,                               Case No. 20-CV-01357-JSC

22            Plaintiffs,                          JOINT CASE MANAGEMENT STATEMENT

23            vs.                                  Hearing Date:      August 20, 2020
                                                   Time:              1:30 p.m.
24    CITY AND COUNTY OF SAN                       Place:             Via Video
      FRANCISCO; AND DOES 1-50
25    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
26    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
27
              Defendants.
28
      JOINT CASE MANAGEMENT STATEMENT               1                     n:\lit\li2020\200798\01471028.docx
      CASE NO. 20-CV-01357-JSC
                  Case 3:20-cv-01357-JSC Document 31 Filed 08/13/20 Page 2 of 6




 1
            This Joint Case Management Statement is submitted pursuant to Civil Local Rule 16-9 and the
 2
     Standing Order for All Judges in the Northern District of California jointly by Plaintiff Dacari Spiers
 3
     (“Plaintiff”) and by Defendant City and County of San Francisco (“Defendant”).
 4
            1.        JURISDICTION AND SERVICE
 5          Jurisdiction: Plaintiff’s complaint invokes federal question jurisdiction by suing for damages
 6   under 42 U.S.C. 1983. Plaintiff and Defendant agree that this Court has personal jurisdiction over the
 7   Defendant and that venue in the Northern District of California is proper under 28 U.S.C. §§
 8   1391(b)(1) and (b)(2).
 9          Service: Defendant was served and filed an Answer with this Court on May 1, 2020.
10          2.        FACTS

11          Plaintiff’s Factual Allegations:

12          Plaintiff alleges that on the night of October 6, 2019, Plaintiff, his girlfriend, and his cousin

13   were at a restaurant in Pier 39 in San Francisco, CA. Plaintiff’s girlfriend had her wallet stolen, at
     some point during the night, and the three were returning to their car. Plaintiff was consoling his
14
     girlfriend, when San Francisco police officers suddenly arrived and without notice or justification,
15
     began beating Plaintiff with their department issued batons. Plaintiff was struck multiple times, did not
16
     resist, and suffered severe injuries to his legs, arms, and body.
17
            Plaintiff was transported to Saint Francis Memorial Hospital in San Francisco, where he
18
     underwent surgery on his left leg and arm to repair badly broken bones, with his wrist requiring metal
19
     pins being placed in the extremity to hold the shattered bone together. While in the hospital, on
20
     multiple occasions, San Francisco police officers and other agents of the City and County entered
21
     Plaintiff’s room and harassed and attempted to intimidate Plaintiff. In addition, officers filed a
22   fraudulent warrant seeking a restraining order on Plaintiff so that he would not be able to see his
23   girlfriend while he recovered in the hospital. Plaintiff was forced to endure pain and suffering without
24   the companionship of his girlfriend after the order was served.
25          To date, the San Francisco Police Department has refused to provide any information about the
26   incident, defying Freedom of Information Requests and several communications from Plaintiff’s
27   attorneys.

28
      JOINT CASE MANAGEMENT STATEMENT                      2                           n:\lit\li2020\200798\01471028.docx
      CASE NO. 20-CV-01357-JSC
                 Case 3:20-cv-01357-JSC Document 31 Filed 08/13/20 Page 3 of 6




 1          Defendant’s Statement:

 2          On October 6, 2019 at approximately 9:07 p.m., SFPD officers responded to a call stating that

 3   a black male adult with dread locks, who was wearing a black jacket and black pants appeared to be

 4   choking a light complected black female adult at or near the Pier 39 public parking garage located at
     Powell and Beach Streets.
 5
             Upon arrival, SFPD Officers Martinez and Stangel located two individuals, Plaintiff Dacari
 6
     Spiers (“Plaintiff”) and Breonna Richard, who matched the description provided by the 911 caller.
 7
     Officer Martinez instructed Plaintiff to step away from the woman, but Plaintiff did not comply.
 8
     Instead, Plaintiff placed his hands on Officer Martinez and pushed him back several times.
 9
            As a result, the officers had no other choice but to use force in order to subdue Plaintiff.
10
     Plaintiff actively resisted throughout the entire incident. Plaintiff was ultimately detained and received
11
     treatment at St. Francis Hospital. Defendants deny using excessive force.
12
            Based on the information provided by the 911 caller regarding the assault, SFPD officers
13   obtained an emergency protective order between Plaintiff and Ms. Richard. The officers served this
14   document on Plaintiff while he was at St. Francis Hospital.
15                   Disputed Factual issues:
16          Defendant disputes Plaintiff’s allegations related to liability and damages. Defendant disputes
17   that the force used was unreasonable.

18          3.       LEGAL ISSUES

19          None at this time, outside of the allegations and causes of action in the Complaint and the

20   denials and defenses contained in the Answer.

21          4.       MOTIONS
            None at this time.
22
            5.       AMENDMENT OF PLEADINGS
23
            None at this time, though Plaintiff intends to Amend the Complaint once the identities of the
24
     officers who were present during the incident giving rise to this complaint is determined, once the
25
     identities of the officers and/or agents who entered Plaintiff’s hospital room is determined, and once
26
     the identities of the officers and/or agents who authored and supplied a superior court judge with false
27

28
      JOINT CASE MANAGEMENT STATEMENT                      3                          n:\lit\li2020\200798\01471028.docx
      CASE NO. 20-CV-01357-JSC
                 Case 3:20-cv-01357-JSC Document 31 Filed 08/13/20 Page 4 of 6




 1   information relating to an alleged domestic violence incident leading to a restraining order being

 2   issued, is determined.

 3          6.       EVIDENCE PRESERVATION

 4          Counsel for the filing parties have each reviewed the Northern District of California ESI
     Guidelines and have agreed to take all necessary steps to preserve all documents, electronic or
 5
     otherwise, related to this matter.
 6
            7.       DISCLOSURES
 7
            The filing parties have complied with the initial disclosure requirements of FRCP 26..
 8
            8.       DISCOVERY
 9
            Following the May 25, 2020 Initial Case Management Conference, the parties engaged in
10
     informal discovery. The informal discovery was conducted for the purpose of participating in an early
11
     settlement conference on August 13, 2020. The case did not resolve. Defendants and Plaintiff intend
12
     to engage in formal discovery, including written discovery and depositions.
13
            9.       CLASS ACTION
14          This is not a class action.
15          10.      RELATED CASES
16          None.
17          11.      RELIEF
18          Plaintiff seeks general monetary damages, special damages, punitive and exemplary damages,

19   attorney’s fees, and statutory damages as allowed by law.

20          Defendant:

21          Defendant contends that Defendant did not violate Plaintiff’s rights and that Plaintiff is not

22   entitled to any relief. Thus, Defendant seeks a judgment in its favor.
            12.      SETTLEMENT AND ADR
23
            On August 13, 2020, the parties participated in a settlement conference with the Honorable
24
     Judge Joseph C. Spero. The case did not resolve.
25
            13.      CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
26
            The filing parties have consented to have a magistrate judge hear this case for all purposes.
27
            14.      OTHER REFERENCES
28
      JOINT CASE MANAGEMENT STATEMENT                     4                          n:\lit\li2020\200798\01471028.docx
      CASE NO. 20-CV-01357-JSC
              Case 3:20-cv-01357-JSC Document 31 Filed 08/13/20 Page 5 of 6




 1          Other references are not appropriate at this time.

 2          15.     NARROWING OF ISSUES

 3          At this time, narrowing the issues is not necessary. The issues may be narrowed or disposed of

 4   by motions for summary judgment/partial summary judgment.
            16.     EXPEDITED TRIAL PROCEDURE
 5
            At this time, the case does not appear to be the type of case that could be appropriately handled
 6
     under the Expedited Trial Procedure of General Order No. 64, Attachment A.
 7
            17.     PRETRIAL SCHEDULE AND TRIAL DATE
 8
            Following the Initial Case Management Conference, the Court set trial for July 12, 2021.
 9
            18.     TRIAL
10
            This will be a Jury Trial and the filing parties believe the trial will last 12-15 days.
11
            19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
12
            As of this date, there are no such interests to report.
13
            20.     GUIDELINES FOR PROFESSIONAL CONDUCT
14          Counsel for the filing parties have reviewed the Guidelines for Professional conduct for the
15   Northern District.
16   ///
17   ///
18   ///

19   ///

20   ///

21   ///

22   ///
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
      JOINT CASE MANAGEMENT STATEMENT                       5                           n:\lit\li2020\200798\01471028.docx
      CASE NO. 20-CV-01357-JSC
              Case 3:20-cv-01357-JSC Document 31 Filed 08/13/20 Page 6 of 6




 1          21.    OTHER MATTERS

 2          Defendants intend to file an administrative motion to relate this action to Breonna Richard v.

 3   City and County of San Francisco, et al., Case no. 4:20-cv-04276-KAW.

 4

 5
     Dated: August 13, 2020
 6                                               DENNIS J. HERRERA
                                                 City Attorney
 7                                               MEREDITH B. OSBORN
                                                 Chief Trial Deputy
 8                                               RAYMOND R. ROLLAN
                                                 Deputy City Attorney
 9

10                                            By: /s/ Raymond R. Rollan
                                                 RAYMOND R. ROLLAN
11
                                                 Attorneys for Defendant
12                                               CITY AND COUNTY OF SAN FRANCISCO
13
     Dated: August 13, 2020                              J DAVIS LAW
14

15

16                                            By: /s/ Jamir Davis
                                                 JAMIR DAVIS
17                                               MICHAEL R. SEVILLE
                                                 CURTIS L. BRIGGS
18
                                                 Attorneys for Plaintiff
19                                               DACARI SPIERS

20

21

22

23

24

25

26

27

28
      JOINT CASE MANAGEMENT STATEMENT                    6                          n:\lit\li2020\200798\01471028.docx
      CASE NO. 20-CV-01357-JSC
